 LOCAL 438 UNITEDPIPE FITTERSLocal Union No. 438,United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO and Local Union No. 48,United Associ-ationofJourneymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIOandGeorge KochSons, Inc. Cases5-CC-593 and 5-CC-594January 5, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING,JENKINS,AND KENNEDYOn February 10, 1972, Administrative Law Judge'Charles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the Respondents filedexceptions and supporting briefs and the ChargingParty filed certain limited exceptions and a support-ing brief.On May 15, 1972, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administra-tionof the National Labor Relations Act, asamended, ordered that this case be consolidated withanother case2 for the purpose of oral argumentbefore the Board on June 26, 1972. The Board alsoinvited interested parties to fileamici curiaebriefsand to state whether they wished to appear and argueat the oral argument asamici curiae.Thereafter, briefs were filed by the followingamicicuriae:the Associated General Contractors of Amer-ica,NationalAssociation of Home Builders, andInternational Association of Wall and Ceiling Con-tractors;ConstructionOwners Association of theTri-State, Inc.;General Electric Company; SheetMetal and Air Conditioning Contractors NationalAssociation, Inc.; PPG Industries, Inc.; AmericanElectric Power Service Corporation; Public ServiceElectric andGas Company, Consolidated EdisonCompany of New York, Inc., and American Cyan-amid Company; Air Conditioning and RefrigerationInstitute,Associated Builders and Contractors, Inc.,American Boiler Manufacturers Association, Ameri-can Institute of Architects, Air Moving and Condi-tioningAssociation, Inc., ArchitecturalWoodworkInstitute,Consulting Engineers Council, NationalElectricalManufacturers Association, National Soci-ety of Professional Engineers, NationalWoodworkiThe title of "Trial Examiner" was changed to "Administrative LawJudge"effective August19, 19722Local No 742, United Brotherhood of Carpenters and Joiners of America,John Foreman, business agent and Harold Stolley, steward (J L SimmonsCompany, Inc),178NLRB351, enforcement denied and remanded 444F.2d 895(C.A.D.C.,1971), cert.denied 404 U.S. 986(1971), supplementaldecision and order issued this day, 201 NLRB No 8.59Manufacturers Association, and Mechanical Con-tractorsAssociation of America, Inc.;AmericanFederation of Labor and Congress of IndustrialOrganizations; and United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO. Counsel for General Counsel was alsoallowed to file a supplemental brief. In addition tothe parties in each case, the followingamici curiaewere permitted to participate in the oral argument:Associated General Contractors of America,et al.;Chamber of Commerce of the United States ofAmerica; Air Conditioning and Refrigeration Insti-tute,etal.;American Federation of Labor andCongress of Industrial Organizations; and UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry. Subsequent tothe oral argument, the Chamber of Commerce of theUnitedStatesfileda supplemental statement.The Board has considered the attached Decision,the exceptions and briefs,3 the oral arguments, andthe entire record in the case and hereby adopts thefindings, conclusions, and recommendations of theAdministrative Law Judge as further explained inthis decision.The relevant stipulated facts as noted by theAdministrative Law Judge show that on June 17,1970, George Koch Sons, Inc., hereinafter Koch, wasawarded a contract by General Electric Company,hereinafterG.E., for the design, manufacture, andinstallation of two industrial finishing systems to beused in the preparation of metal appliances at G.E.'splant in East Columbia, Maryland. Pursuant to acontract interpretation calling for the pretesting ofcertain pipes for this system, Koch prefabricatedcertain pipes at its Indiana facility using its ownemployees to do this fabrication work.4 Thereafter,thispipewas utilized to pretest the systems.Koch subcontracted to Phillips Plumbing andHeatingCo.,hereinafterPhillips,thework ofinstalling all pipe required in the final assembly ofthe systems at the G.E. site. Pursuant to its contractwithKoch and the specifications made a partthereof, Phillips was required to install,inter alia,theprefabricated pipe.Both Respondents had a current agreement withtheMechanical Contractors Association of Mary-land, hereinafter the Association. Although not a3The Chamber of Commerce'smotion to interveneis hereby denied forthose reasons noted in our decisioninLocal 742, Carpenters (J L SimmonsCo), supra4Koch's employees,though union members, arenot represented byeither of the Respondentsor by any otherlocal of the International withwhich the Respondents are affiliated.201NLRB No. 7 60DECISIONS OFNATIONALLABOR RELATIONS BOARDmember of the Association, Phillips was a signatoryto the current agreements 5 and, pursuant to theirprovisions, employed members of Respondent Local48 for plumbing work and members of RespondentLocal 438 for steamfitting-pipefitting work. Both ofthese agreements contained the following clause:All pipe of any size used on the job shall be cutand threaded by journeymen and apprenticeseither by machine or by hand and all fittings to bemade up (of any'size),caulked, or otherwise,fitted to any pipe, must be done on the job or inthe contractor's shop by journeymen and appren-tices.6As a result of these provisions, which have beenincluded in the Respondents' collective-bargainingagreements for years, the cutting, threading, andfitting of pipes have customarily been performed onthe jobsite or in shops within the Baltimore vicinityby individuals who are employed by the employerssignatory to the agreements and who are members ofor are represented by the Respondents.Beginning about March 15, 1971, Koch shippedboth the prefabricated pipe (that used in thepretesting) and certain nonprefabricated pipe to theG.E. jobsite. The employees of Phillips representedby the Respondents worked on and installed thenonprefabricated pipe without incident. But, whenPhillips attempted to assign the work of installing theprefabricated pipe to the employees represented bytheRespondents, Phillips was told by officers andagents of both Respondents that the Respondentswould not let their members or employees represent-ed by them install that prefabricated pipe because ithad not been cut, threaded, and fitted on the jobsiteor in Phillips' shop in accordance with the above-quoted provisions of their agreements with theAssociation.7 Thereafter, since on or about May 1,1971, Phillips' employees who were members of orrepresented by the Respondents, pursuant to instruc-tions from Respondents' officials, refused to installthe prefabricated pipe although requested to do so byPhillips, while they continued to install the nonprefa-bricated pipe.8The Administrative Law Judge concluded that "bythe actions of their officers and agents in stating toPhillips that they would not allow employees ofSThe Administrative Law Judgestated that these agreements were "ineffect priorto the date of the contract betweenG E. and Koch,"i.e.,pnor toJune 16, 1970. The recordshows that these agreements had an effective dateof April I, 1970.6 In RespondentLocal 48's agreement that clause was at art.11, sec. 4,while in RespondentLocal 438's agreement that clause was at art. 11, sec. 5.AdditionallyRespondentLocal48's contract with the Association at art. 11,sec. 5, stated that"Handling fixtures and other plumbing materials shall bethe workof the plumber"while RespondentLocal438's contract at art 11,sec. 4, correspondinglystated that "Handling of all piping materials shall bethe work of journeymenand apprentices."7This samestatement was made toKoch byRespondentLocal 438 onMarch 19, 1971. Thestatement made to Koch is not allegedby counsel forPhillipswho were members of or represented byRespondents to install the prefabricated pipe on theG.E. job because the pipes were not cut, threaded,and fitted with facilities on the jobsite or in Phillips'shop by employees represented by Respondents, andby so instructing employees of Phillips, both Respon-dents violated Section 8(b)(4)(i)(ii)(B)" of the Act.We agree with this conclusion of the Administra-tive Law Judge. However, in view of the importanceof the issue presented, we deem it necessary toexplicate in detail our reasons for doing so.InNational Woodwork Manufacturers Association v.N.L.R.B.,9the Supreme Court adopted the princi-ple that, where the object of a provision in a contractbetween an employer and a union is the protectionand preservation of work customarily performed bythe employer's employees the provision is primary innature and does not violate Section 8(e), even thoughits language may fall within the letter of Section 8(e)of the Act. Deciding that the objective of theparticular provision in question was, in fact, "preser-vation of work traditionally performed by the jobsitecarpenters," the Supreme Court inNationalWood-workfound that the provision was not in violation ofSection 8(e).10 Similarly, the Court found that theunion's maintenance of the provision there was not aviolation of Section 8(b)(4)(B) since it stated that theconduct of the union on the jobsite "related solely topreservation of the traditional tasks of the jobsitecarpenters" i iThus, the Respondents argue that underNationalWoodworkthere can be no 8(b)(4) violation foundhere, since the pertinent clauses in their agreementswith the Association were work preservation clausesand their action in threatening to refuse and refusingto install the prefabricated pipe for Phillips wasbased solely on these clauses and was designed solelyto preserve their traditional work tasks for those theyrepresented at Phillips.Though we are in agreement with the Respondentsthat the clauses pertinent here are valid workpreservation clauses and that in their actions allegedas violations here the Respondents were motivatedby work preservationaims,we do not agree withtheir contention thatNationalWoodworkis control-ling here. For there are material factual differencesGeneral Counsel as an unfair labor practice.8As a result of the Respondents'action,Koch solicited bids for therefabricanonand installation of the prefabncated pipe and Phillips wasawarded the work on one of the two systems involved The balance of thework was awarded to another company which was a member of theAssociation,a signatory to the two relevant collective-bargaining agree-ments,and an employer of individuals who were members of or representedby theRespondents9 386 U S.612 (1967),affg.in part and reversing in part 354 F 2d 594(C.A. 7, 1965)10 386 U.S 612,646.11386 U.S. 612, 646. LOCAL 438 UNITEDPIPE FITTERSbetweenNationalWoodworkand the situationsurrounding the enforcement of the respective workpreservation clauses in this case.We conclude thatthese differences are crucial and renderNationalWoodworknot dispositive of the situation before us.Since we deem the facts ofNationalWoodworkofsuch importance to the understanding of the factshere, we now set out at length the relevant facts oftheNational Woodworkdecision.As set forth by the Supreme Court itself, thefollowing were the facts before it in that case. FrougeCorporation was the general contractor on a projectin Philadelphia, Pennsylvania. Frouge was subject toa collective-bargaining agreement between the unionthere involved and an organization of Philadelphiacontractors. One of the provisions of that agreementstated, in relevant part, that "No member of [theunion] will handle . . . any doors . . . which havebeen fitted prior to being furnished on the job . ..."Customarily, before doors could be hung, certainwork had to be done on "blank" or "blind" doors.The work was traditionally performed in the Phila-delphia area by the carpenters employed on thejobsite.However, precut and prefitted doors whichwere ready to hang could also be purchased fromdoor manufacturers. This type of door, however, didnot require the Philadelphia carpenters to performthework they would otherwise do on "blank" or"blind" doors. Frouge's contract and job specifica-tionsdidnot call for the premachined doorsspecifically and the "blank" or "blind" doors couldhave been ordered. Faced with the option ofselecting either type,Frouge contracted for thepurchase of the premachined doors, in violation of itsagreement with the union. Therefore, when the doorsarrived on the jobsite, the union ordered its carpentermembers not to hang the doors, and thereafterFrouge withdrew the prefabricated doors and substi-tuted "blank" doors which were worked on by thecarpenters on the jobsite. The Board had found boththe provision and its enforcement protected withrespect to Frouge. The Seventh Circuit Court ofAppeals found the provision unlawful but sustainedthe Board's finding that the union's enforcement ofthe provision with respect to Frouge was primaryand protected. As noted,supra,the Supreme Courtfound both the provision and its enforcementprotected.Significantly, the Court noted in its decision inNationalWoodworkthat there had also been chargesfiledallegingaviolationofSection 8(e) and8(b)(4)(B) arising from the enforcement of the same12This section,enacted in the Taft-HartleyAct revisions of 1948, wasamended in 1959 and is now Sec 8(b)(4XB)of the Act The Court inNationalWoodworknoted that the basic thrust of the original section wasnot expanded in the 1959 amendments See 386U.S. 612, 623-624.Thus the61provision against "three other contractors whosecontractswith the owners of the constructionprojects involvedspecifiedthat the contractors shouldfurnish and installpre-cutandprefinisheddoors."(386 U.S. 612, 616, fn. 3. Emphasis supplied.) TheCourt noted that the union's refusal there to permititsmembers to hang these doors had been found tohave violated Section 8(b)(4)(B) by the Board, whichdecisionwas affirmed by the court of appeals.However, the Supreme Court stated that since theunion had not sought review of this finding beforetheCourt, the Court was not then passing on theviolations found with respect to those three contrac-tors.It is just this situation which is again before us nowfor, unlike Frouge but like the other three contractorsinNationalWoodwork,Phillips' contract with Kochspecifiedthat Phillips was to install, as part of itscontract, the pipe prefabricated beforehand by Kochat its plant.We deem this factor crucial in determin-ing the legality of the Respondents' attempts here toenforce the admittedly valid work preservationclauses against Phillips.Having presently noted a crucial factual differencebetween the situation inNational Woodwork,as thecase was presented to the Supreme Court, and thesituation in the instantcase,we now undertake ananalysis of how this factual difference results in ourconclusion that the Respondents' actions here werein violation of Section 8(b)(4)(B).We note initially that in enacting the originalSection 8(b)(4)(A) of the Act 12 the Congress had inmind the dual objectives "of preserving the right oflabor organizations to bring pressure to bear onoffending employers inprimarylabor disputes and ofshielding unoffending employers and others frompressures in controversies not their own." 13 (Empha-sis supplied.) The key consideration in any determi-nation inthis 8(b)(4)(B) area then is whether thepressured employer is truly the primary with whomthe union had its dispute or whether, in the particularcircumstances of the particularcase,the pressuredemployer was a neutral to the dispute. An analysis ofthe facts of the instant case leads us to the conclusionthat the pressured employer here, i.e., Phillips, was aneutral and that the pressures exerted on Phillipswere secondary and in violation of Section8(b)(4)(B).The Respondents claim that Phillips was theprimary employer here since it was with Phillips thatthe Respondents had their work preservationclausesand it was with Phillips that the Respondents weredesigns of Congress in enacting the onginal section are applicable to adiscussion of present Sec. 8(bX4XB)13N LR.B. v. Denver Building and ConstructionTrades Council [Gould &Preisner],341 U.S. 675, 692 (1951). 62DECISIONSOF NATIONALLABOR RELATIONS BOARDattempting to enforcethese clausesin a disputewhicharoseonly because of Phillips' acceptance ofthe contract with Koch. This analysissetsforth anincorrect view of the primary-secondary distinction.By the contract under which Phillips was toperform its work at the G.E. site or not perform anywork at all, Phillips was contractually required toutilize initswork certain prefabricated pipe whichhad not been worked on by the employees theRespondents represented. Thus, although the Re-spondents'claimof work preservation was indeedvalid,Phillipsby its contract with Koch had nopower to give the Respondents the work they sought,since such work was never Phillips' to award in thefirst place. And as Phillips had no past, present, orfuture authority to award this work to the Respon-dents, their actions heremusthave been undertakenin order to produce their effects elsewhere.14 There-fore,since the pressure directed at Phillips wasundertaken for its effectelsewhere,15 such activitywas secondary even though Phillips was the immedi-ate employer here. As the Supreme Court itself saidinNationalWoodwork,"In effectCongress inenacting § 8(b)(4)(A) of the Act [hence thisholds for the present Section 8(b)(4)(B)] .. .barredas a secondary boycott union activitydirectedagainst aneutral employer, including theimmediate employer when in fact the activitydirectedagainsthim was carried on for its effectelsewhere." 16In the face of this specificlanguageofNationalWoodwork,theRespondentsstatethatNationalWoodworkholds that,as a generalproposition, whereunder all the surrounding circumstances the object ofthe union in enforcing a work preservation provisionis the preservation of the traditional jobsite work inrelation to the employees' own employer, then suchconduct is not violative of Section 8(b)(4)(B) of theAct. To that end, the Respondents further state that,sinceNationalWoodwork,all those United Statescircuit courts of appeals which have construed thefacts ofcases similarto the instantcasehave relied14Asthe SixthCircuit Court of Appealsstated in a similar situation inOhioValleyCarpentersDistrictCouncil, [Cardinal IndustriesInc.]v.N.L.R.B,339 F.2d 142,145 (1964),enfg. 144 NLRB91, "it is reasonable tohold that the object of the union was not an impossible act but was thealternative possible."15Proof that the Respondents' actions were designed to have their effectelsewhere is demonstrated in the fact that through these actions theemployees the Respondents represented did obtain one-half the work ofrefabncating the prefabricated pipe,but only afterKoch,not Phillips,changed the contract terms.18 386U.S. 612, 632. And inDenver Buildingin the facts of that case, theSupreme Courtfound the pressure directed at the employer,who was theimmediate employer of the employees involved,to be secondary pressure.341 U.S 675.17See most notably the District of Columbia CircuitCourt's decisions inLocal Union636,Plumbers[MechanicalContractors Assn of Detroit ] vonNationalWoodworkin applying the rationale thatthe Respondents set forth.17With all due deference to the various circuits thathave commented on this question sinceNationalWoodwork,we are constrained to state our disagree-ment with the conclusions that they have drawn fromNationalWoodworkinsofar as those conclusionsdiffer from those we state here. 18The Respondents and certain of the circuits wouldseem to conclude that if the union is seeking toenforce a valid work preservation clause against theemployer who signed it, then in every instance,without further inquiry, such activity is primarybecause motivated by a work preservation objectiveand enforced against the immediate employer.19Such a conclusion is based on an often quotedsection ofNationalWoodwork.The Supreme Courtstated 20 there that:The determination whether the "will not handle"sentence of Rule 17 and its enforcement violated§ 8(e) and § 8(b)(4)(B) cannot be made withoutan inquiry into whether, under all the surround-ing circumstances,38 the Union's objective waspreservation of work for Frouge's employees, orwhether the agreements and boycott were tacti-cally calculated to satisfy union objectives else-where.38As a general proposition, such circumstancesmight includeremoteness of the threat of displacementby the banned product orservices, the historyof labor relations between the union and theemployers who would beboycotted,and the economic personalityof the industry.See Comment.62Mich. L. Rev 1176, 1185 et seq.(1964).The above-quoted section ofNationalWoodworkrelated solely to the method to be utilized in determin-ing whether a union's object was or was not workpreservation.21 It did not state that, once a determina-tion was made that a union's object was indeed workpreservation, the remainder of Section 8(b)(4)(B) wasinapplicable. Yet this is what the Respondents con-tend when they state thatNational Woodworkteachesthat where the object of the union's activity is workpreservation in relation to the pressured employer'sown employees, such conduct is not violative of Sec-N.LR.B.,430 F.2d 906(1970), denyingenforcement177 NLRB189, andLocal 742, Carpenters [J. L Simmons Co J v. N.LR B.,444 F.2d 895 (1971),denying enforcement178NLRB351, cert.denied404 U.S. 986(1971).18IowaBeef Packers, Inc,144 NLRB 615, 616,and cases cited at fns. Iand 2 thereof19See especially the Districtof Columbia Circuit Court'sdecision inLocal 636, Plumbers,supraat 910.20 386 U.S 612, 64421 In fact, the law review article cited in the SupremeCourt's decision atIn.38 was concerned,in relevant part, with an analysisof thefactors tostudyto determine the true objects of subcontracting clauses withrelationto Sec. 8(e). Neither the quote from theNationalWoodworkdecision nor thequoted law review article in relevant part was concernedwith thecircumstances surroundingthe enforcementof a particularsubcontracting orwork preservationprovision. LOCAL 438UNITED PIPE FITTERStion 8(b)(4)(B). Rather, the whole thrust of theNation-alWoodworkdecision is that the pressure as directedto Frouge was primary only because (1) its object waswork preservation and (2) Frouge was in a position, asthe facts themselves demonstrated,to respond itself tothe union's pressure and give the union'smembers thework that they had traditionally performed. Thus, theunion'spressure was not undertaken for its effectelsewhere.22 In a situation,as here,where the pres-sured employer cannot himself accede to the union'swishes, the pressure is secondary because it is under-taken for its effect elsewhere. The fact that its objectwas work preservation standing alone is not sufficientto validate its action if, as we have found here, it isdirectedat a neutral.We also find that the Respondents' actions herehad as an object the causing of Phillips to ceasedoing business with Koch within the meaning ofSection 8(b)(4)(B).23 Since Phillips did not have theactual ability to obtain the work in dispute, theRespondents' actions could not have caused Phillipsto assign the work in dispute to the employeesrepresented by the Respondents. Thus, the implica-tion of the Respondents'actions was that Phillipswould be required either to force a change in Koch'spolicy or to terminate its contract with Koch. This issufficient to satisfy the cease-doing-business objectunder Section 8(b)(4)(B).24In sum then we have found that the Respondentsin their actions were attempting to enforce their validwork preservation clauses and were motivated bywork preservationaims.We have found, however,that the pressured employer here was incapable ofacceding to the Respondents'actions itself.Since itwas impossible for the pressured employer to itselfaccede to the Respondents'actions but not impossi-ble for another to award this work, and since we havedeemed it reasonable to view the object of the22We note as significant the SupremeCourt'scomparison of thesituation inNationalWoodworkwith that of the situation inFibreboardPaper Products Corp. v. N.LR.B.,379 U.S. 203. The CourtinNationalWoodwork,in usingFibreboard forsupport for its conclusion that there wasno violation of Sec.8(e) by the provision in question,stated that, since inFibreboardithad held that bargaining on the subject of contracting outwork previouslydone byunit employees was mademandatory by Sec.8(a)(5) (since it concerned terms and conditions of employment of the unitemployees),itwould be incongruous to interpret Sec. 8(e) to invalidateclauses over which the parties could be mandated to bargain.In both cases,FibreboardandNationalWoodwork,the employer there involved (1) hadwork he could have given to his employees, (2) opted to contract away thatwork,and (3) could have been made to bargain over this decision.The situation here is radically different since Phillips never initially hadthe disputed work and thus obviously could not have contractedawaythatwhich it never had and could not have been ordered to bargain over thatwhich it never had.23We donot intimate that this was the sole object of the Respondents'action.However,as the Supreme Court noted inDenver Buildingaunion'sactivitymay well have more than one object but to find a violation of Sec.8(bX4)(B)only one of the objects of the action need be unlawful. 341 U S.675 at 689.24 SeeN L R.B. v. Local 825, OperatingEngineers[Burnsand Roe,Inc.],63Respondents' actions not as an impossible act but asthe possible alternative,we have found that theRespondents' actions were undertaken for theireffects elsewhere and that the pressured employer,here Phillips, was a secondary. Since Phillips was asecondary here and since the Respondents' actionsdid have as an object the causing of Phillips to ceasedoing business with Koch, the Respondents' actionshereviolatedSection8(b)(4)(B)of the Act.A few concluding comments are in order. First, ourdecision here does not reach the nonstatutory issueof whether a contract breach occurred when Phillipsundertook a contract in seeming conflict with theagreement with the Respondents to which Phillipswas a signatory.25 By our decision here, we simplyhold that the Respondents' actions were in violationof Section 8(b)(4)(B). If a contract breach occurred,Respondents' remedy may well lie in a civil suit forbreach of contract,26 but the possibility that such anaction might lie does not immunize the Respondents'actionsat issue here from scrutiny under theNational Labor Relations Act, which the Board isentrusted to administer. As the District of ColumbiaCircuit Court has stated "[R]egardless of the legiti-macy of the end sought by the union, it cannotengage in secondary pressure to obtain it." 27Secondly, we note that there has been disagreementin the recent past with the Board's approach to issuessuch as arose in the present case. The disagreementshave all arisen sinceNational Woodwork.The Board,both before and afterNationalWoodwork,hasconsistently found actions such as those undertakenby the Respondents here in the circumstances of thiscase to be violations of the Act. The approach theBoard took beforeNationalWoodworkmet withconsiderable favorwith various of the circuitcourts.28However, afterNationalWoodwork,al-though the Supreme Court had not ruled on the400 U.S. 297 (1971). Although it is clear that the Respondentswould havemuch preferred simply to obtain the disputedwork,as they indeed didreceive a portion of it,since the implications of their actions couldclearlyhave required the cessation of business,Burns and Roeteaches that such issufficient to satisfy the cease-doing-businessobjective.25We note in passing that Phillips was in fact adjudged in violation ofthat agreement by a conciliation committee composed of representatives ofthe Association and Local 438.Such a decision is, however,not binding onus here.26 See,e.g.,Local 1976, Carpenters v. N L.R.B. [Sand Door & PlywoodCo.],357 U.S. 93, 108(1958).27Local 5, Plumbers[Arthur VenneriCo.] v. N.LR B.,321 F.2d 366, 370,enfg.137 NLRB828, cert.denied 375 U.S. 921 (1963). See alsoOhio ValleyCarpenters District Council [Cardinal Industries] v. N.LR.B,339 F.2d 142,145 (C.A.6), enfg.144 NLRB91,where the court stated in a similarsituation as that before us now,"[A) legal contract does not immunizeillegal action employed for its enforcement." (Footnote omitted.)28 See,e.g., the following cases-EnterpriseAssn.of Steam, Hot Water, etcLocal 638 of Plumbers (Consolidated Edison Co),124 NLRB 521, enfd. 285F.2d 642 (C.A. 2, 1960);Local No. 5, Plumbers (Arthur Venneri Co),137NLRB 828, enfd.321 F.2d 366 (C.A.D.C, 1963), cert.denied 375 U.S 921;InternationalLongshoremen'sAssociation,Local 1694 (Bd of HarborCommissioners),137 NLRB 1178,enfd.331 F.2d 712 (C.A. 3, 1964);Ohio(Continued) 64DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard's approach and although the basic underlyingrationale of the Board's approach had not changed,the circuit courts which had occasion to pass on theBoard's approach noted their disagreement with it inthe light of their reading of theNationalWoodworkdecision.29We have already stated our respectful disagree-ment with those circuit court decisions, but we wouldbe remiss in not admitting that certain of thosecourts' problems with the Board's approach in thisarea may well have occurred because of the Board'slack of full explication of its rationale for decision initsmore recent decisions. Specifically, of late, theBoard has characterized its approach simply in termsof a right-of-control test. The test as stated wouldseem to imply that the Board looked solely at thepressured employer's "contract right to control" thework at issue at the time of the pressure to determinewhether that pressure was primary or secondary. Infact, this is not now the Board's approach nor was itever.Rather, the Board has always proceeded with ananalysis of (1) whether under all the surroundingcircumstances the union's objective was work preser-vation and then (2) whether the pressures exertedwere directed at the right person, i.e., at the primaryin the dispute. For the reasons set forth,supra,wethink this approach fully conforms withNationalWoodworkand is in fact compelled by Section8(b)(4)(B). In following this approach, however, ouranalysis has not nor will it ever be a mechanical one,and, in addition to determining, under all thesurrounding circumstances,whether the union'sobjective is truly work preservation, we have studiedand shall continue to study not only the situation thepressured employer finds himself in but also how hecame to be in that situation. And if we find that theemployer is not truly an "unoffending employer"30who merits the Act's protections, we shall find noviolation in a union's pressures such as occurredhere, even though a purely mechanical or surfacelook at the case might present an appearance of aparallel situation.31 The evidence shows, however,that here Phillips was an unoffending employer andthat by threatening to refuse and by refusing toinstall the prefabricated pipe for Phillips, the Res-pondents violated Section 8(b)(4)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborValley CarpentersDistrictCouncil (Cardinal Industries,Inc),144 NLRB 91,enfd.339F 2d 142(C.A. 6, 1964);MetropolitanDistrictCouncil ofCarpenters(NationalWoodworkManufacturersAssn),149 NLRB 646, enfdin pert.part 354 F.2d 594(C.A. 7, 1965)Relations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, Local Unions Nos.48 and 438, United Association of Journeymen andApprenticesof the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, their officers, agents, and representatives, shalltake the action set forth in the Administrative LawJudge's recommended Order.29 This includes the Third,the Eighth,and the District of ColumbiaCircuits which prior to the Supreme Court'sNationalWoodworkdecisionagreed with the Board's approach. For their positions now seeN LR B vLocal UnionNo 164,International Brotherhoodof ElectricalWorkers [Bd ofEduc. ofRidgewood,NJ.J,388 F.2d 105(C.A. 3, 1968),Local 636,Plumbers[Mechanical Contractors Assnof Detroit] vN LR B.,430 F.2d 906(C A.D.C.,1970), andLocal 742, Carpenters[JL Simmons Co] vNLRB,444 F.2d 895(C.A D.C.,1971), cert.denied 404 U S. 986(1971),American Boiler Manufacturing Associationv.N LR.B.,404F.2d 556 (C A8, 1968).But cf SachsvLocalUnion No 48, Plumbers,454 F 2d 879 (C A4, 1972),inwhich the Fourth Circuit granted a 10(e) injunction to theRegional Director in the instant case30 The term was used by the SupremeCourtinDenver Building.See 341U.S. 675, 69231See,e.g.,PaintersDistrictCouncil No. 20 (Um-Coat SprayPainting,Inc),185NLRB No. 136,where the Board found no violation of Sec8(bx4)(B) in a union's pressures where the employer, although in a situationsimilar to Phillips, was not an"unoffending employer."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Trial Examiner: Upon chargesfiled by George Koch Sons, Inc., the Charging Party, on orabout June 8, 1971, the General Counsel of the NationalLabor Relations Board, by the Acting Regional DirectorforRegion 5, issued a complaint and notice of hearingdated July 12, 1971, against the Respondents, Local UnionNo. 438 and Local Union No. 48, United Association ofJourneymen and Apprentices of the Plumbing and PipeFittingIndustry of the United States and Canada,AFL-CIO. Copies of the complaint and notice of hearingwere duly served on the Respondents.' The complaintallegedthattheRespondentsviolatedSection8(b)(4Xixii)(B)of the National Labor Relations Act (29U.S.C. 158,et seq.).The Respondents duly filed answersdenying the commission of unfair labor practices.Thereafter the parties agreed to a stipulation, withaccompanying exhibits, in which they waived hearingbefore a Trial Examiner. Briefs were filed by the parties onor before January 20, 1972.Upon the record thus made, I make the followingfurther:FINDINGS OF FACT1.JURISDICTIONGeorge Koch Sons, Inc. (herein called Koch), is anIndiana corporation,which maintains its principal office inEvansville,Indiana,and is engaged in the manufacture andinstallation, directly and through subcontractors, of organ-ic paint processing machinery in a number of States of theiAmended charges were filed by the Charging Party on or about July30, 1971,and duly served on Respondents on or about August2, 1971. LOCAL 438 UNITEDPIPE FITTERSUnited States, including the State of Maryland. In theoperation of its business, Koch's annual revenue exceeds$14 million and in the past 12 months it caused goods andmaterials valued at in excess of $3 million to be shipped toitin the State of Maryland from outside the State.General Electric Company (herein called G.E.), a NewYork corporation, with its principal place of business inNew York City, is engaged in the manufacture, sale, anddistributionof a wide variety of electrical appliances,through various divisions located throughout the UnitedStates and various foreign countries. In connection withthese operations G.E. annually realizes gross revenues wellin excess of $100 million from the sale and distribution ofitsvarious products in interstate and foreign commerce.PhillipsPlumbing and Heating Co. (herein calledPhillips), an Iowa corporation, with its principal place ofbusiness in Davenport, Iowa, is engaged in the installationand maintenance of plumbing equipment and systems invarious States of the United States, including the State ofMaryland. In the operation of its business, Phillipsannually receives material and equipment valued at well inexcess of $50,000 which is shipped directly across statelines and realizes gross annual revenues well in excess of $1million.Koch, G.E., and Phillips are, and at all times materialhereinhave been, engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and areemployers within the meaning of Section 2(2) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents,Local 438 and local 48, are labororganizationswithin the meaning of Sections 2(5), 8(b),and 8(e) of the Act,maintaining their principal offices atBaltimore,Maryland,and affiliated with United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO.At all times material herein Respondents havebeen engaged in the Baltimore metropolitan area, includ-ing East Columbia,Howard County, Maryland,in promot-ing and protecting the interests of their members who areemployed as journeymen and apprentice plumbers andsteamfitters(also known as pipefitters) in the constructionindustry.III.THE UNFAIR LABOR PRACTICESA.The IssueThe case involves the application and validity of theBoard's right-to-control test under Section 8(b)(4) of theAct.B.The FactsSometime prior to June 1970, G.E. commenced construc-tion of a plant complex at East Columbia, Howard County,Maryland, for the manufacture and distribution of house-hold appliances. In the course of construction G.E.awarded a contract to Koch for the design,manufacture,and installation of two industrial finishing systems to beused in the preparation of metal appliances at the EastColumbia plant. Subsequently, in an exchange of letters,65G.E. and Koch interpreted the contract to require certainpipes for these systems to be pretested at the Koch plant atEvansville, Indiana, in the presence of G.E. personnel.Pursuant to these understandings Koch prefabricatedcertain pipe at its Evansville facility, utilizing its ownemployees, and used this pipe to pretest the systems. Thisprefabricated pipe and other pipe which had not beenprefabricated was then shipped by Koch to the G.E. jobsitefor installation.Koch's employees are represented byvarious locals of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, andSheetMetalWorkers International Association,AFL-CIO, and are not represented by either of Respondents,or byany other local of the International with which Respon-dents are affiliated.Koch subcontracted to Phillips the work of installing allpipe required in the final assembly of the systems at theG.E. site.Under this contract Phillips was required toinstall the prefabricated pipe.Each of the Respondent Unions has a current collective-bargaining contract with Mechanical Contractors Associa-tionofMaryland, Inc., an organization of employers.Phillips, though not a member of the association, is asignatory to these contracts. These contracts were in effectprior to the date of the contract between G.E. and Koch.Pursuant to their provisions Phillips employs individualsrepresented by Local 48 for plumbing work and by Local438 for steamfitting or pipefitting work. Both contractscontain the following clauses (art. 11):3.All pipe of any size used on the job shall be cut andthreaded by journeymen and apprentices either bymachine or by hand and all fittings to be made up (ofany size), caulked, or otherwise, fitted to any pipe, mustbe done on the job or in the contractor's shop byjourneymen and apprentices.4.Handling of all piping materials shall be the workof journeymen and apprentices.Such a contractual provision, often referred to as a workpreservationclause,has been included in the collective-bargaining agreements of the Respondent Locals for manyyears.The cutting, threading, and fitting of pipes hascustomarily been performed on the jobsite or in shopswithin the vicinity of Baltimore, Maryland, by individualswho are members of or are represented by the RespondentLocals and employed by the employers signatory to theagreements, including Phillips.Beginningabout March 15, 1971, Koch shipped pipe totheG.E. jobsite to be installed by Phillips in the finalassembly of the systems. Some of this pipe had beenprefabricated by Koch at Evansville and used in the testingof the systems at that location. In addition Koch alsoshipped to Phillips nonfabricated pipe for installation inthe final assembly of the systems. Both types of pipe areused for the carriage of gas and water required in operationof the systems. The prefabricated pipe is already cut,threaded, and coupled together at unions with variousfixtures attached,such as valves, strainers,gauges, inter-ceptors and relief vents, when it is shipped to the jobsite.Nonprefabricated pipe is cut, threaded, and coupledtogether at unions and the various fixtures attached at thejobsite. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDThe installation of the nonprefabricated pipe shipped byKoch to Phillips has created no problem. This pipe wascut, threaded, fitted with fixtures, and installed at the G.E.jobsitewithout incident by the employees of Phillipsrepresented by the Respondent Locals. However, theprefabricated pipe provoked controversy.When Phillips attemptedto assignthe journeymen,apprentices,plumbers, and steamfitters represented by theRespondent Locals to install the prefabricated pipe at theG.E. jobsite,officers and agents of the Respondents statedto Phillips and to Koch that they would not allow theirmembers or persons they represented who were employedby Phillips to install such pipe because it had not been cut,threaded, and fitted with fixtures on the jobsite or inPhillips' shop by employees represented by Respondents.Since on or about May 1, 1971,Phillips' employees who aremembers of or represented by the Respondent Locals havefailed and refused to install the prefabricated pipe althoughrequested to do so by Phillips,while continuing to installthe nonprefabricated pipe. This action of Phillips' employ-ees has been pursuant to instructions from the Respon-dents.As a result of the foregoing action by the Respondents,and their members and persons represented by them and inPhillips' employ, Koch solicited bids for the refabricationand installation of the prefabricated pipe. Phillips wasawarded the job of refabrication and installation of theprefabricated pipe in one of the two finishing systemsinvolved, and another contractor (Poole and Kent Compa-ny) was awarded the contract for such work on the otherfinishing system.As of the date of the stipulation(December 9, 1971) both Phillips and Poole and Kent wereengaged in refabrication and installation of the prefabri-cated pipe. Poole and Kent is a signatory to the collective-bargaining agreement between the Respondents and theMechanical Contractors Association of Maryland, Inc.,referred to above, is engaged in commerce within themeaning of the Act, and employs members or personsrepresented by the Respondent Locals in the performanceof its contracts,including the refabrication and installationcontracts involved herein.The collective-bargaining agreement between Respon-dents and the Mechanical Contractors Association ofMaryland, Inc., contains a provision in (art. 27) for theresolution of disputes arising out of the interpretation orapplication of theagreementnot directly resolvable by theparties.In brief,the article provides for the establishmentof a Conciliation Committee of six members selected bythe parties to the controversy or by an umpire, whosedecision on the dispute shall be final and binding. AboutJune 14, 1971, pursuant to a request by Respondent Local438, a Conciliation Committee composedof representa-tivesofLocal 438 and the Mechanical ContractorsAssociationmet and determined that Phillips was inviolationof article 11, paragraphs 3 and 4 of theircollective-bargaining agreement (quoted above), in thatPhillipswas attempting to utilize pipe not fabricated by2See,for example,IntlAssociationof AsbestosWorkers(HoustonInsulationContractors),148 NLRB866, 357 F 2d 182 (C.A 5,1966), 386individualswho were membersof or represented byRespondentLocal 438.ConclusionsThe complaint alleges that by threatening Phillips and bycausingPhillips'employees to refuse to install theprefabricated piping with an object of compelling Phillips"and other persons"to cease doing businesswith Kochand G.E., the Respondents violated Section8(b)(4)(i)(ii)(B)of the Act.The Respondents'threats to Koch are notalleged as unfair labor practices.The "otherpersons"referred to are not identified or-unlessthey be Koch andG.E. themselves-apparent.I find no basis in the record for concluding or inferringthat, in declining to permit the prefabricated pipe to beinstalled by Phillips' employees,theRespondents weremotivatedby anypurpose other than to enforce theircontract with Phillips and to preserve work for Phillips'employees who were membersof theRespondents orrepresented by them.The legality of the Respondents'conduct therefore turns on the applicability and validity ofthe Board's right-to-control test,a formula designed todetermine whether a union's action is primary(and thuslawful)or secondary (and consequently unlawful)when itrefuses to handle prefabricated materials normally fabri-cated by the union'smembers.To the extent thus fardelineatedby theBoard,the test may be stated as follows.Where the employer has by collective-bargaining agree-ment with a representative of his employees reserved thework of fabricating material to those employees,and hasnot contracted with another person to use prefabricatedmaterial,theunion'srefusal to handle prefabricatedmaterial is conduct designed to preserve work opportuni-ties for union members, involvesa controversy solelybetween the union and the employer,and is consequentlylawful primary activity.2In such a situation,the Board hasreasoned,the employer has the right to control thefabrication of the material, and the unionmay thereforeseek to compel him to exercise that right in favor offabrication by his employees,as prescribed in the collectiveagreement.However, where the employer does not possess the rightof control, the Board,with some judicial approval,has heldthatunion refusal to handle prefabricated matter issecondary and unlawful.Specifically,where the employerhas contracted with another person to perform work on aproject for that person,and the contract requires the use ofprefabricatedmaterial,the employer is deemed by theBoard to lack control over the process of fabrication, andthus has no power to grant a union demand that he ceaseusing the prefabricated matter.Thisbeing so, it is inferredby the Board that the object of any union action to compelacquiescence to its demand must be the cessation ofbusiness with a neutral person (such as the employer'sprime contractor or the supplier of the prefabricatedmaterial),and consequently secondary activity violative ofSection 8(bX4XB) of thestatute,unlessexcused bycircumstances inapplicable here.3U.S. 664 (1967)3 See, for example, the following casesapplying thetest:Enterprise LOCAL 438 UNITEDPIPE FITTERSSome U. S. courts of appeals, in disagreement with theBoard,have declined to enforce cease-and-desist ordersissuedby theBoard premised upon controlling applicationof the right-of-control test.4However, the issue has not yet been definitely passed onby the UnitedStates SupremeCourt.5InLocal636Plumbers, supra,theBoard, in findingNationalWoodworknot diapositive of the right-of-controlissue, said:It seems to us, therefore, that the words used by theCourt in rationalizing its holdingmustbe consideredexclusively in the light of the question before it. Itwould be anomalous to argue that, although the Courtexpressly stated that it was not determining the validityof the "right-to-control test" it nevertheless rejectedthat test. Therefore, until the Supreme Court explicitlydecides to the contrary, the Board will continue to usethe "right to control" test in appropriate circumstancesin determining whether an unlawful secondary boycottexists.C.Respondents' ContentionsBoth Respondents urge the invalidity of the right-to-control test, citing as authority the decisions of the courtsadverse to the Board's position. The brief of Local 438suggeststhat in view of those authorities the TrialExaminer should decline to follow the precedents of theBoard. Local 438 also urges, alternatively, that the right-to-control test is inapplicable for the reason that there is nocontractual requirement for the use of prefabricated pipein the installation of the systems, that is to say, the contractbetween G.E. and Koch does not specify that prefabricatedpipe shall be used in the installation. Local 48 furthercontends thatMaryland law forbids the installation ofprefabricated devices of this nature, out of concern forcommunity health, that this action of the State is a validexercise of its police power not preempted by the NationalLabor Relations Act, and that the Respondents were thusmerely refusing to commit a violation of Maryland lawwhen they declined to permit installation of the prefabri-cated material by Phillips' employees.Association of Steam, etc, Local 638,124 NLRB521, enfd.285 F 2d 642(C.A 2, 1960),Local 5, UnitedAssociationof Journeymen,etc.,Plumbers(Arthur Vennert Company),137 NLRB 828,enfd.321 F.2d 366 (C.A.D.C.,1963), cert denied 375 U.S. 921;International Longshoremen's Association,Local 1694 (Bd of Harbor Comm.),137 NLRB 1178,enfd.331 F 2d 712,(C.A 3, 1964);Ohio Valley CarpentersDistrictCouncil (CardinalIndustriesInc),144 NLRB 91,enfd. 339 F.2d 142 (C A 6, 1964);Metropolitan DistrictCouncil of Carpenters (National Woodwork MfgAssn), 149 NLRB 646, enfd354 F.2d 594 (C A 7, 1965),Intl.Associationof Heat and FrostInsulators,Local 53 (Riley-BentonCo.), 149 NLRB 1075;Pipefitters Local No 120(Mechanical ContractorsAssociationof ClevelandInc),168NLRB 991,EnterpriseAssociationof Steam, etc, Local 638 (Consolidated Edison Co.),183NLRB No.61;International AssociationAsbestosWorkers, Local 12(WestinghouseElectric Corp),193 NLRB No. 4.4See, for example,the following cases:N.LR B v. Local 164, IntlBrotherhood of Electrical Workers,388 F 2d 105(C.A. 3, 1968);AmericanBoilerManufacturers Assn v. N LR.B,404 F.2d 556(C.A. 8, 1968);Local636 Plumbers [Mechanical Contractors Assn of Detroit] v. N. L R B,430F 2d 906 (C.A. 6, 1970),Local 742, Carpenters [J. L Simmons Co.] v.NLRB,444 F.2d 895 (C.A.DC, 1971);WesternMonohthics ConcreteProducts, Inc v N L.R.B.,446 F.2d 522 (C.A. 9, 1971).See also St.Antoine,TheRationalRegulationofUnionRestrictivePractices,Labor LawDevelopments 1968, Southwest Legal Foundation 14th Annual Institute onLabor Law, 1, 20,1968;Note,SecondaryBoycotts and Work Preservation,67Ihave concluded, for the following reasons, that theRespondents have committed the violation alleged in thecomplaint.(1)The Trial Examinerisrequiredto follow theprecedents of the Board in the absence of controlling U.S.Supreme Court authority. The Board having held thatthere is no controlling Supreme Court authority to thecontrary, the Board's right-to-control test and the Board'sprecedents are binding upon the Trial Examiner .6 As Iinterpret the Board's application of the right to control, thedoctrine requires a finding of violation here.The Respondents' thought is that the views of the courtsof appeals, which have rejected the right-to-control test asapplied by the Board, are corroborated in recent decisionsof the Supreme Court. Thus Respondents are of theopinion that the stated basis of the Supreme Court inNationalWoodwork,386 U.S. 612,7 andNationalWood-work'sanalogue,Intl.Assn. of Asbestos Workers [HoustonInsulationContractors],386 U.S. 664, coupled with theCourt's denial of certiorariinLocal 742, Carpenters [J. L.Simmons],404 U.S. 986, require the conclusion that theBoard's right-to-control test is invalid. It is apparent,however, from the Board's language inLocal 636, Plumbersthat the Board's opinion is to the contrary, and that at thepresent time Board law in this situation continues to begoverned by the right-to-control test as applied by theBoard.(2)With respect to the contention of Local 438 to theeffect that there is no applicable contractual requirementfor the use of prefabricated pipe at the jobsite, the partieshave stipulated to the contrary. Thus paragraph XIII of thestipulation states that under its contract with Koch,"Phillipswas required to install said prefabricated pipe... at the G.E. jobsite . . ." The absence of a similardeclaration in the contract between G.E. and Koch doesnotmake the right-to-control test inapplicable, as Iunderstand the Board's application of it. Phillips havingcontracted to install the prefabricated pipe, he no longerpossessedcontrolover fabrication of thematerial.The action of the Respondents in threatening Koch isnot alleged in the complaint as an unfair labor practice. It77 Yale L.J. 1401 (1968),Note,Work Preservation and The SecondaryBoycott-An Examination of the Decisional Law SinceNational Woodwork,21 Syracuse L Rev.907 (1970); Note, A Rational Approach to SecondaryBoycotts and Work Preservation, 57 Va.L.Rev 1280-1308(1971)SSeeNationalWoodwork Manufacturing AssociationvN LR.B.,386U.S. 612, 616, In.3, where the Court saidNot before us, therefore,is the issue argued by the AFL-CIO in itsbriefamicus curiae,namely,whether the Board's"right-to-controldoctrine-that employees can never strike againsttheir own employerabout a matter over which he lacks the legal power to grant theirdemand"-isan incorrect rule of law inconsistent with theCourt'sdecision inLabor Board v. Insurance Agents' International Union,361U.S. 477, 497-498.6 SeePrudential InsuranceCompany ofAmerica,119 NLRB 768;Ranco,Inc., 109 NLRB998, In.8;Lenz Company,153 NLRB 1399;Iowa BeefPackers, Inc.,144 NLRB 615;Teamsters Local 390,119 NLRB 852;NovakLogging Co,119 NLRB1573,Scherrerand DavissonLogging Co,119NLRB 1587;World Carpets of New York, Inc.,188NLRB No. 10. Cf.N. L R B v Harrah's Club,403 F.2d 865 (C A. 9, 1968).rNamely, that in determining the validity of a work preservation clauseunder Sec.8(e) and Sec.8(b)(4XB)of the Act, "The touchstone is whetherthe agreement or its maintenance is addressed to the labor relations of thecontracting employervia a vishis own employees." 68DECISIONSOF NATIONALLABOR RELATIONS BOARDis therefore unnecessary to determine whether that activitywould be defensible because directed to securing a resultwithin the control of Koch.(3) I am unable to conclude from the provisions of theMaryland statutes and the Maryland Code, reproduced inthe brief of Local 48, that Maryland law clearly makesunlawful the installation of prefabricated devices of thenature involved here.(4) In any event the stipulated facts will not permit aconclusion that the Respondents in their actions vis-a-visPhillipswere motivated by a desire to avoid violation ofMaryland law. The stipulation of the partiesrecites(paragraphs XVI and XVII) that the Respondents' officersand agents stated to Phillips and Koch that they would notallow the prefabricatedmaterial to be installed byemployees of Phillips who were members of or representedby the Respondents, "because said pipe was not cut,threaded and fit with facilities on the jobsite or in Phillips'shop by employees represented by Respondents." There isnothing in the factual record suggesting any othermotivation for Respondents' conduct.Since the provisions of Maryland law given in the briefof Local 48 do not clearly appear to forbid the installationof the prefabricated material, and there being no citationof other Maryland authority supporting this contention ofRespondent Local 48, it is unnecessary to considerwhether, if there were such authority, principles ofpreemption would permit its application.It is therefore found that by the actions of their officersand agents in stating to Phillips that they would not allowemployees of Phillips who were members of or representedby Respondents to install the prefabricated pipe on theG.E. job because the pipes were not cut, threaded, andfittedwith facilities on the jobsite or in Phillips' shop byemployees represented by Respondents, and by so instruct-ing employees of Phillips, both Respondents violatedSection 8(b)(4)(iXii)(B) of the statute.CONCLUSIONS OF LAW1.George Koch Sons,Inc.,General Electric Company,and Phillips Plumbing and Heating Co.are each employersengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.LocalUnionNo. 438,UnitedAssociationofJourneymen and Apprentices of the Plumbing and PipeFittingIndustryof the UnitedStatesand Canada,AFL-CIO,and Local UnionNo. 48, UnitedAssociation ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.3.By refusing to permit the installation of prefabricat-ed material on the G.E. jobsite by employees of Phillips theRespondents violated Section 8(b)(4)(i)(iiXB) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law,and the entire record in the case, andpursuant to Section10(c) of the Act,I issue the followingrecommended: 8ORDERLocal Union No. 438, United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry of the UnitedStates andCanada, AFL-CIO, andLocal Union No. 48, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, their officers,agents,successors,and assigns, shall:1.Cease and desist from encouraging employees torefuse to perform services for persons engaged in anindustry affecting commerce, and from restraining personsso engaged, where an object is to force or require PhillipsPlumbing and Heating Co., or any other persons engagedinan industry affecting commerce, to refrain frominstallingpipe prefabricated by George Koch Sons, Inc.,where there is a valid contract between Phillips or suchotherpersons and Koch requiring such installation.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post in conspicuous places in the Respondents'business offices,meeting halls,and all places where noticesto members are customarily posted, copies of the attachednoticemarked "Appendix."9 Copies of said notice onforms provided by the Regional Director for Region 5,after being signed by Respondents' representatives, shallbe posted by Respondents immediately upon receiptthereof and be maintained by them for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondents to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for Region 5 signedcopies of the aforementioned notice for posting by PhillipsPlumbing and Heating Co., and George Koch Sons, Inc.,in a place where notices to their employees are customarilyplaced.io(c)Notify the Regional Director for Region 5, in writing,within 20 days after receipt of this Decision, what steps theRespondents have taken to comply herewith.I Ia In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes9 In the event that the Board'sOrderis enforcedby a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall bechanged to read"Posted Pursuant to a Judgment of the UnitedStates Court of AppealsEnforcing an Order of the NationalLaborRelations Board."10Copies of said noticeprovidedby the Regional Director for Region 5,after being signed by the Respondents, shall be returnedto the RegionalDirector for disposition by him.11 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modifiedto read:"Notifythe Regional Director for Region 5, in writing, within 20days fromthe date of thisOrder,what steps the Respondents havetaken to complyherewith " LOCAL 438 UNITEDPIPE FITTERSAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage employees ofPhillips Plumbing and Heating Co., or employees ofany other persons, to strike or refuse to handle work, orthreaten employers or other persons, with the object offorcingPhillipsorother persons to refrain frominstalling pipe prefabricated by George Koch Sons,Inc.,where there is a valid contract between Phillips orsuch other persons and Koch requiring such installa-tion.LOCAL UNION No. 438,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA,AFL-CIO(Labor Organization)DatedByDatedBy69(Representative)(Title)LOCAL UNION No. 48,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Building, Room1019,Charles Center, Baltimore, Maryland 21201, Tele-phone 301-962-2822.